Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to application filed on 4/14/2022. 
Claims 1-23 are pending in this application.
Claims 4, 10, 17 have been cancelled.
Claims 1, 8, 14 have been amended.
Claims 21-23 have been added.
Claims 1-3, 5-9, 11-16, 18-23 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant amended based on Examiner proposed amendments (see Interview summary 4/6/2022). The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “converting, by the processor, the model into a meta-language representation, the meta- language representation interpretable by a data plane engine, the meta-language representation including an extract primitive for identifying features from the IOT environment; deploying, by the processor, the converted model to a data plane, the data plane comprising network communications in the IOT operations environment and including the data plane engine; extracting, by the processor and the data plane engine and based on the identified features of the extract primitive of the meta-language representation of the model, the features of the IOT operations environment from the network communications” as recited in claim 1 and similarly stated in claim 8, 14. These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-3, 5-9, 11-16, 18-23 indicated claims 1-3, 5-9, 11-16, 18-23 are allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on (571) 272-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446